Exhibit 10.9

AS AMENDED DECEMBER 3, 2008

VMWARE, INC.

2007 EQUITY AND INCENTIVE PLAN

 

  1. PURPOSE; TYPES OF AWARDS; CONSTRUCTION.

The purpose of the VMware, Inc. 2007 Equity and Incentive Plan is to attract,
motivate and retain employees and independent contractors of the Company and any
Subsidiary and Affiliate and non-employee directors of the Company, any
Subsidiary or any Affiliate. The Plan is also designed to encourage stock
ownership by such persons, thereby aligning their interest with those of the
Company’s shareholders and to permit the payment of compensation that qualifies
as performance-based compensation under Section 162(m) of the Code. Pursuant to
the provisions hereof, there may be granted Options (including “incentive stock
options” and “non-qualified stock options”), and Other Stock-Based Awards,
including but not limited to Restricted Stock, Restricted Stock Units, Stock
Appreciation Rights (payable in shares) and Other Cash-Based Awards.

The 2007 Equity and Incentive Plan shall become effective as of the date of the
adoption by the Board.

 

  2. DEFINITIONS. For purposes of the Plan, the following terms shall be defined
as set forth below:

 

  (a) “Adoption Date” means the date that the Plan was adopted by the Board.

 

  (b) “Affiliate” means an affiliate of the Company, as defined in Rule 12b-2
promulgated under Section 12 of the Exchange Act.

 

  (c) “Award” means individually or collectively, a grant under the Plan of
Options, Restricted Stock, Restricted Stock Units or Other Stock-Based Awards or
Other Cash-Based Awards.

 

  (d) “Award Terms” means any written agreement, contract, notice or other
instrument or document evidencing an Award.

 

  (e) “Board” means the Board of Directors of the Company.

 

  (f) “Cause” shall have the meaning set forth in the Grantee’s employment or
other agreement with the Company, any Subsidiary or any Affiliate, if any,
provided that if the Grantee is not a party to any such employment or other
agreement or such employment or other agreement does not contain a definition of
Cause, then Cause shall have the meaning set forth in the Award Terms.



--------------------------------------------------------------------------------

  (g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

  (h) “Committee” means the Compensation Committee of the Board. Unless other
determined by the Board, the Committee shall be comprised solely of directors
who are (a) "non-employee directors" under Rule 16b-3 of the Exchange Act,
(b) "outside directors" under Section 162(m) of the Code and (c) who otherwise
meet the definition of "independent directors" pursuant to the applicable
requirements of any national stock exchange upon which the Stock is listed. Any
director appointed to the Committee who does not meet the foregoing requirements
shall recuse himself or herself form all determinations pertaining to Rule 16b-3
of the Exchange Act and Section 162(m) of the Code.

 

  (i) “Company” means VMware, Inc., a corporation organized under the laws of
the State of Delaware, or any successor corporation.

 

  (j) “Covered Employee” shall have the meaning set forth in Section 162(m)(3)
of the Code.

 

  (k) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and as now or hereafter construed, interpreted and applied by
regulations, rulings and cases.

 

  (l) “Exchange Offer” means the offer by the Company to exchange awards issued
under the Plan for awards of or with respect to the common stock of Parent held
by certain employees of the Company and its Subsidiaries, as set forth in more
detail in the Offer to Exchange expected to be filed by the Company and Parent.

 

  (m) “Fair Market Value” shall be the closing sales price per share of Stock
for the date of grant on the principal securities exchange on which the Stock is
traded or, if there is no such sale on the relevant date, then on the last
previous day on which a sale was reported; if the Stock is not listed for
trading on a national securities exchange, the fair market value of Stock shall
be determined in good faith by the Board. For purposes of the exercise price of
Options granted in the Exchange Offer, Fair Market Value shall mean the initial
public offering price of the Stock as set forth in the Company's Form S-1
Registration Statement.

 

  (n) “Grantee” means a person who, as an employee or independent contractor of
or non-employee director with respect to the Company, a Subsidiary or an
Affiliate, has been granted an Award under the Plan.

 

  (o) “ISO” means any Option designated as and intended to be and which
qualifies as an incentive stock option within the meaning of Section 422 of the
Code.

 

2



--------------------------------------------------------------------------------

  (p) “NQSO” means any Option that is designated as a nonqualified stock option
or which does not qualify as an ISO.

 

  (q) “Option” means a right, granted to a Grantee under Section 6(b)(i), to
purchase shares of Stock. An Option may be either an ISO or an NQSO.

 

  (r) “Other Cash-Based Award” means a cash-based Award granted to a Grantee
under Section 6(b)(iv) hereof, including cash awarded as a bonus or upon the
attainment of Performance Goals or otherwise as permitted under the Plan.

 

  (s) “Other Stock-Based Award” means an Award granted to a Grantee pursuant to
Section 6(b)(iv) hereof, that may be denominated or payable in, valued in whole
or in part by reference to, or otherwise based on, or related to, Stock, each of
which may be subject to the attainment of Performance Goals or a period of
continued employment or other terms and conditions as permitted under the Plan.

 

  (t) “Parent” means EMC Corporation, a Massachusetts corporation.

 

  (u)

“Performance Goals” means performance goals based on one or more of the
following criteria: (i) earnings including operating income, earnings before or
after taxes, earnings before or after interest, depreciation, amortization, or
extraordinary or special items or book value per share (which may exclude
nonrecurring items); (ii) pre-tax income or after-tax income; (iii) earnings per
common share (basic or diluted); (iv) operating profit; (v) revenue, revenue
growth or rate of revenue growth; (vi) return on assets (gross or net), return
on investment, return on capital, or return on equity; (vii) returns on sales or
revenues; (viii) operating expenses; (ix) stock price appreciation; (x) cash
flow, free cash flow, cash flow return on investment (discounted or otherwise),
net cash provided by operations, or cash flow in excess of cost of capital;
(xi) implementation or completion of critical projects or processes;
(xii) economic value created; (xiii) cumulative earnings per share growth;
(xiv) operating margin or profit margin; (xv) common stock price or total
stockholder return; (xvi) cost targets, reductions and savings, productivity and
efficiencies; (xvii) strategic business criteria, consisting of one or more
objectives based on meeting specified market penetration, geographic business
expansion, customer satisfaction, employee satisfaction, human resources
management, supervision of litigation, information technology, and goals
relating to acquisitions, divestitures, joint ventures and similar transactions,
and budget comparisons; (xviii) personal professional objectives, including any
of the foregoing performance goals, the implementation of policies and plans,
the negotiation of transactions, the development of long term business goals,
formation of joint ventures, research or development collaborations, and the
completion of other corporate transactions; and (xix) any combination of, or a
specified increase in, any of the foregoing. Where applicable, the Performance
Goals may be expressed in terms of attaining a specified level of the particular
criteria or the attainment of a percentage increase or decrease in the
particular criteria, and may be applied to one or more of the Company, a
Subsidiary or Affiliate, or a division or strategic business unit of the
Company, or may be applied to the performance of the Company relative to a
market index, a group of other

 

3



--------------------------------------------------------------------------------

 

companies or a combination thereof, all as determined by the Committee. The
Performance Goals may include a threshold level of performance below which no
payment will be made (or no vesting will occur), levels of performance at which
specified payments will be made (or specified vesting will occur), and a maximum
level of performance above which no additional payment will be made (or at which
full vesting will occur). Each of the foregoing Performance Goals shall be
determined in accordance with generally accepted accounting principles and shall
be subject to certification by the Committee; provided that, to the extent an
Award is intended to satisfy the performance-based compensation exception to the
limits of Section 162(m) of the Code and then to the extent consistent with such
exception, the Committee shall have the authority to make equitable adjustments
to the Performance Goals in recognition of unusual or non-recurring events
affecting the Company or any Subsidiary or Affiliate or the financial statements
of the Company or any Subsidiary or Affiliate, in response to changes in
applicable laws or regulations, or to account for items of gain, loss or expense
determined to be extraordinary or unusual in nature or infrequent in occurrence
or related to the disposal of a segment of a business or related to a change in
accounting principles.

 

  (v) “Plan” means this VMware, Inc. 2007 Equity and Incentive Plan, as amended
from time to time.

 

  (w) “Restricted Stock” means an Award of shares of Stock to a Grantee under
Section 6(b)(ii) that is subject to certain restrictions and to a risk of
forfeiture.

 

  (x) “Restricted Stock Unit” means a right granted to a Grantee under
Section 6(b)(iii) of the Plan to receive shares of Stock subject to certain
restrictions and to a risk of forfeiture.

 

  (y) “Rule 16b-3” means Rule 16b-3, as from time to time in effect promulgated
by the Securities and Exchange Commission under Section 16 of the Exchange Act,
including any successor to such Rule.

 

  (z) “Stock” means shares of Class A common stock, par value $0.01 per share,
of the Company.

 

  (aa) “Stock Appreciation Right” means an Award that entitles a Grantee upon
exercise to the excess of the Fair Market Value of the Stock underlying the
Award over the base price established in respect of such Stock.

 

  (bb) “Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company if, at the time of granting of an Award, each of the
corporations (other than the last corporation in the unbroken chain) owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain.

 

4



--------------------------------------------------------------------------------

  3. ADMINISTRATION.

(a) The Plan shall be administered by the Committee or, at the discretion of the
Board, the Board. In the event the Board is the administrator of the Plan,
references herein to the Committee shall be deemed to include the Board. The
Board may from time to time appoint a member or members of the Committee in
substitution for or in addition to the member or members then in office and may
fill vacancies on the Committee however caused. Subject to applicable law, the
Board or the Committee may delegate to a sub-committee or individual the ability
to grant Awards to employees who are not subject to potential liability under
Section 16(b) of the Exchange Act with respect to transactions involving equity
securities of the Company at the time any such delegated authority is exercised.

(b) The decision of the Committee as to all questions of interpretation and
application of the Plan shall be final, binding and conclusive on all persons.
The Committee shall have the authority in its discretion, subject to and not
inconsistent with the express provisions of the Plan, to administer the Plan and
to exercise all the power and authority either specifically granted to it under
the Plan or necessary or advisable in the administration of the Plan, including
without limitation, the authority to grant Awards, to determine the persons to
whom and the time or times at which Awards shall be granted, to determine the
type and number of Awards to be granted, the number of shares of Stock to which
an Award may relate and the terms, conditions, restrictions and Performance
Goals relating to any Award; to determine Performance Goals no later than such
time as is required to ensure that an underlying Award which is intended to
comply with the requirements of Section 162(m) of the Code so complies; to
determine whether, to what extent, and under what circumstances an Award may be
settled, cancelled, forfeited, accelerated (including upon a “change in
control”), exchanged, or surrendered; to make adjustments in the terms and
conditions (including Performance Goals) applicable to Awards; to construe and
interpret the Plan and any Award; to prescribe, amend and rescind rules and
regulations relating to the Plan; to determine the terms and provisions of the
Award Terms (which need not be identical for each Grantee); and to make all
other determinations deemed necessary or advisable for the administration of the
Plan. The Committee may correct any defect or supply any omission or reconcile
any inconsistency in the Plan or in any Award Terms granted hereunder in the
manner and to the extent it shall deem expedient to carry the Plan into effect
and shall be the sole and final judge of such expediency. No Committee member
shall be liable for any action or determination made with respect to the Plan or
any Award.

 

  4. ELIGIBILITY.

(a) Awards may be granted to officers, employees, independent contractors and
non-employee directors of the Company or of any of the Subsidiaries and
Affiliates; provided, that (i) ISOs may be granted only to employees (including
officers and directors who are also employees) of the Company or any of its
“related corporations” (as defined in the applicable regulations promulgated
under the Code) and (ii) Awards may be granted only to eligible employees who
are not employed by the Company or a Subsidiary if such employees perform
substantial services for the Company or a Subsidiary.

(b) No ISO shall be granted to any employee of the Company or any of its
Subsidiaries if such employee owns, immediately prior to the grant of the ISO,
stock representing more than 10% of the voting power or more than 10% of the
value of all classes of stock of the Company or Parent or a Subsidiary, unless
the purchase price for the stock under such ISO shall be at least 110% of its
Fair Market Value at the time such ISO is granted and the ISO, by its terms,
shall not be exercisable more than five years from the date it is granted. In
determining the stock ownership under this paragraph, the provisions of
Section 424(d) of the Code shall be controlling.

 

5



--------------------------------------------------------------------------------

(c) No Award, except for Restricted Stock, shall be granted to any employee or
independent contractor who is subject to Section 409A of the Code if such person
is an employee or independent contractor of an Affiliate that is not a
Subsidiary, unless such Award conforms to the requirements of Section 409A.

 

  5. STOCK SUBJECT TO THE PLAN.

(a) The maximum number of shares of Stock reserved for the grant or settlement
of Awards under the Plan (the “Share Limit”) shall be 80,000,000 (including the
number of shares of Stock expected to be issued under the Exchange Offer) and
shall be subject to adjustment as provided herein. The aggregate number of
shares of Stock made subject to Awards granted during any fiscal year to any
single individual shall not exceed 3,000,000. Such shares may, in whole or in
part, be authorized but unissued shares or shares that shall have been or may be
reacquired by the Company in the open market, in private transactions or
otherwise. If any shares subject to an Award are forfeited, cancelled, exchanged
or surrendered or if an Award otherwise terminates or expires without a
distribution of shares to the Grantee, the shares of stock with respect to such
Award shall, to the extent of any such forfeiture, cancellation, exchange,
surrender, termination or expiration, again be available for Awards under the
Plan.

(b) Except as provided in an Award Term or as otherwise provided in the Plan, in
the event of any extraordinary dividend or other extraordinary distribution
(whether in the form of cash, Stock, or other property), recapitalization, stock
split, reverse split, reorganization, merger, consolidation, spin-off,
recapitalization, combination, repurchase, or share exchange, or other similar
corporate transaction or event, the Committee shall make such equitable changes
or adjustments as it deems necessary or appropriate to any or all of (i) the
number and kind of shares of Stock or other property (including cash) that may
thereafter be issued in connection with Awards or the total number of Awards
issuable under the Plan, (ii) the number and kind of shares of Stock or other
property issued or issuable in respect of outstanding Awards, (iii) the exercise
price, grant price or purchase price relating to any Award, (iv) the Performance
Goals and (v) the individual limitations applicable to Awards; provided that,
with respect to ISOs, any adjustment shall be made in accordance with the
provisions of Section 424(h) of the Code and any regulations or guidance
promulgated thereunder, and provided further that no such adjustment shall cause
any Award hereunder which is or becomes subject to Section 409A of the Code to
fail to comply with the requirements of such section.

 

  6. SPECIFIC TERMS OF AWARDS.

(a) General. Subject to the terms of the Plan and any applicable Award Terms,
(i) the term of each Award shall be for such period as may be determined by the
Committee, and (ii) payments to be made by the Company or a Subsidiary or
Affiliate upon the grant, maturation, or exercise of an Award may be made in
such forms as the Committee shall determine at the date of grant or thereafter,
including, without limitation, cash, Stock or other property, and may be made in
a single payment or transfer, in installments, or, subject to the requirements
of Section 409A of the Code on a deferred basis.

(b) Awards. The Committee is authorized to grant to Grantees the following
Awards, as deemed by the Committee to be consistent with the purposes of the
Plan. The Committee shall determine the terms and conditions of such Awards,
consistent with the terms of the Plan.

 

6



--------------------------------------------------------------------------------

  (i) Options. The Committee is authorized to grant Options to Grantees on the
following terms and conditions:

 

  (A) The Award Terms evidencing the grant of an Option under the Plan shall
designate the Option as an ISO or an NQSO.

 

  (B) The exercise price per share of Stock purchasable under an Option shall be
determined by the Committee, but in no event shall the exercise price of an
Option per share of Stock be less than the Fair Market Value of a share of Stock
as of the date of grant of such Option. The purchase price of Stock as to which
an Option is exercised shall be paid in full at the time of exercise; payment
may be made in cash, which may be paid by check, or other instrument acceptable
to the Company, or, with the consent of the Committee, in shares of Stock,
valued at the Fair Market Value on the date of exercise (including shares of
Stock that otherwise would be distributed to the Grantee upon exercise of the
Option), or if there were no sales on such date, on the next preceding day on
which there were sales or (if permitted by the Committee and subject to such
terms and conditions as it may determine) by surrender of outstanding Awards
under the Plan, or the Committee may permit such payment of exercise price by
any other method it deems satisfactory in its discretion. In addition, subject
to applicable law and pursuant to procedures approved by the Committee, payment
of the exercise price may be made pursuant to a broker-assisted cashless
exercise procedure. Any amount necessary to satisfy applicable federal, state or
local tax withholding requirements shall be paid promptly upon notification of
the amount due. The Committee may permit the minimum amount of tax withholding
to be paid in shares of Stock previously owned by the employee, or a portion of
the shares of Stock that otherwise would be distributed to such employee upon
exercise of the Option, or a combination of cash and shares of such Stock.

 

  (C) Options shall be exercisable over the exercise period (which shall not
exceed ten years from the date of grant), at such times and upon such conditions
as the Committee may determine, as reflected in the Award Terms; provided that,
the Committee shall have the authority to accelerate the exercisability of any
outstanding Option at such time and under such circumstances as it, in its sole
discretion, deems appropriate.

 

  (D) Upon the termination of a Grantee’s employment or service with the Company
and its Subsidiaries or Affiliates, the Options granted to such Grantee, to the
extent that they are exercisable at the time of such termination, shall remain
exercisable for such period as may be provided in the applicable Award Terms,
but in no event following the expiration of their term. The treatment of any
Option that is unexercisable as of the date of such termination shall be as set
forth in the applicable Award Terms.

 

7



--------------------------------------------------------------------------------

  (E) Options may be subject to such other conditions, as the Committee may
prescribe in its discretion or as may be required by applicable law.

 

  (F) Notwithstanding anything to the contrary herein, grants of Options may be
made hereunder which have the terms and conditions set forth in the Exchange
Offer.

 

  (ii) Restricted Stock.

 

  (A) The Committee may grant Awards of Restricted Stock under the Plan, subject
to such restrictions, terms and conditions, as the Committee shall determine in
its sole discretion and as shall be evidenced by the applicable Award Terms
(provided that any such Award is subject to the vesting requirements described
herein). The vesting of a Restricted Stock Award granted under the Plan may be
conditioned upon the completion of a specified period of employment or service
with the Company or any Subsidiary or Affiliate, upon the attainment of
specified Performance Goals, and/or upon such other criteria as the Committee
may determine in its sole discretion.

 

  (B) The Committee shall determine the purchase price, which, to the extent
required by law, shall not be less than par value of the Stock, to be paid by
the Grantee for each share of Restricted Stock or unrestricted stock or stock
units subject to the Award. The Award Terms with respect to such stock award
shall set forth the amount (if any) to be paid by the Grantee with respect to
such Award and when and under what circumstances such payment is required to be
made.

 

  (C) Except as provided in the applicable Award Terms, no shares of Stock
underlying a Restricted Stock Award may be assigned, transferred, or otherwise
encumbered or disposed of by the Grantee until such shares of Stock have vested
in accordance with the terms of such Award.

 

  (D) If and to the extent that the applicable Award Terms may so provide, a
Grantee shall have the right to vote and receive dividends on Restricted Stock
granted under the Plan. Unless otherwise provided in the applicable Award Terms,
any Stock received as a dividend on or in connection with a stock split of the
shares of Stock underlying a Restricted Stock Award shall be subject to the same
restrictions as the shares of Stock underlying such Restricted Stock Award.

 

  (E) Upon the termination of a Grantee’s employment or service with the Company
and its Subsidiaries or Affiliates, the Restricted Stock granted to such Grantee
shall be subject to the terms and conditions specified in the applicable Award
Terms.

 

8



--------------------------------------------------------------------------------

  (F) Notwithstanding anything to the contrary herein, grants of Restricted
Stock may be made hereunder which have the terms and conditions set forth in the
Exchange Offer.

 

  (iii) Restricted Stock Units. The Committee is authorized to grant Restricted
Stock Units to Grantees, subject to the following terms and conditions:

 

  (A) At the time of the grant of Restricted Stock Units, the Committee may
impose such restrictions or conditions to the vesting of such Awards as it, in
its discretion, deems appropriate, including, but not limited to, the
achievement of Performance Goals. The Committee shall have the authority to
accelerate the settlement of any outstanding award of Restricted Stock Units at
such time and under such circumstances as it, in its sole discretion, deems
appropriate, subject compliance with the requirements of Section 409A of the
Code.

 

  (B) Unless otherwise provided in the applicable Award Terms or except as
otherwise provided in the Plan, upon the vesting of a Restricted Stock Unit
there shall be delivered to the Grantee, as soon as practicable following the
date on which such Award (or any portion thereof) vests, that number of shares
of Stock equal to the number of Restricted Stock Units becoming so vested.

 

  (C) Subject to compliance with the requirements of Section 409A of the Code,
Restricted Stock Units may provide the Grantee with the right to receive
dividend equivalent payments with respect to Stock actually or notionally
subject to the Award, which payments may be either made currently or credited to
an account for the Grantee, and may be settled in cash or Stock, as determined
by the Committee. Any such settlements and any such crediting of dividend
equivalents may be subject to such conditions, restrictions and contingencies as
the Committee shall establish, including the reinvestment of such credited
amounts in Stock equivalents.

 

  (D) Upon the termination of a Grantee’s employment or service with the Company
and its Subsidiaries or Affiliates, the Restricted Stock Units granted to such
Grantee shall be subject to the terms and conditions specified in the applicable
Award Terms.

 

  (iv) Other Stock-Based or Cash-Based Awards.

 

  (A)

The Committee is authorized to grant Awards to Grantees in the form of Other
Stock-Based Awards or Other Cash-Based Awards, as deemed by the Committee to be
consistent with the purposes of the Plan. The Committee shall determine the
terms and conditions of such Awards, consistent with the terms of the Plan, at
the date of grant or thereafter, including the Performance Goals and performance
periods. Stock or other securities or property delivered pursuant to an Award in
the nature of a

 

9



--------------------------------------------------------------------------------

 

purchase right granted under Section 6(iv) shall be purchased for such
consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, Stock, other Awards, notes or other property, as
the Committee shall determine, subject to any required corporate action.

 

  (B) With respect to a Covered Employee, the maximum value of the aggregate
payment that any Grantee may receive with respect to Other Cash-Based Awards
pursuant to this Section 6(b)(iii) in respect of any annual performance period
is $5,000,000 and for any other performance period in excess of one year, such
amount multiplied by a fraction, the numerator of which is the number of months
in the performance period and the denominator of which is twelve. No payment
shall be made to a Covered Employee prior to the certification by the Committee
that the Performance Goals have been attained. The Committee may establish such
other rules applicable to the Other Stock- or Cash-Based Awards to the extent
not inconsistent with Section 162(m) of the Code.

 

  (C) Payments earned in respect of any Cash-Based Award may be decreased or,
with respect to any Grantee who is not a Covered Employee, increased in the sole
discretion of the Committee based on such factors as it deems appropriate.

 

  7. GENERAL PROVISIONS.

(a) Nontransferability, Deferrals and Settlements. Unless otherwise determined
by the Committee or provided in an Award Term or set forth below, but in
accordance with the Code and any applicable laws, Awards shall not be
transferable by a Grantee except by will or the laws of descent and distribution
and shall be exercisable during the lifetime of a Grantee only by such Grantee
or his guardian or legal representative. Any Award shall be null and void and
without effect upon any attempted assignment or transfer, except as herein
provided, including without limitation any purported assignment, whether
voluntary or by operation of law, pledge, hypothecation or other disposition,
attachment, divorce, trustee process or similar process, whether legal or
equitable, upon such Award. The Committee may permit Grantees to elect to defer
the issuance of shares of Stock or the settlement of Awards in cash under such
rules and procedures as established under the Plan to the extent that such
deferral complies with Section 409A of the Code and any regulations or guidance
promulgated thereunder. Notwithstanding the foregoing but subject to applicable
law, the Committee in its sole discretion may grant transferable NQSOs that,
upon becoming fully vested and exercisable, may be transferred to a third-party
pursuant to an auction process approved or established up by the Company.

(b) Leave of Absence; Reduction in Service Level. The Committee may determine,
in its discretion (i) whether, and the extent to which, an Award shall vest
during a leave of absence, (ii) whether, and the extent to which, a reduction in
service level (for example, from full-time to part-time employment), shall cause
a reduction, or other change, in an Award, and (iii) whether a leave of absence
or reduction in service shall be deemed a termination of employment or service
for the purpose of the Plan and the Award Terms. The Committee shall also
determine all other matters relating to whether the employment or service of a
recipient of an Award is continuous for purposes of the Plan and the Award
Terms.

 

10



--------------------------------------------------------------------------------

(c) No Right to Continued Employment, etc. Nothing in the Plan or in any Award
granted or any Award Terms, promissory note or other agreement entered into
pursuant hereto shall confer upon any Grantee the right to continue in the
employ or service of the Company, any Subsidiary or any Affiliate or to be
entitled to any remuneration or benefits not set forth in the Plan or the
applicable Award Terms or to interfere with or limit in any way the right of the
Company or any such Subsidiary or Affiliate to terminate such Grantee’s
employment or service.

(d) Cancellation and Rescission of Awards. The following provisions of this
Section 7(d) shall apply to Awards granted to (i) Grantees who are classified by
the Company or a Subsidiary as an executive officer, senior officer, or officer
(collectively, “Officers”) of the Company or a Subsidiary, (ii) Grantees who are
non-employee directors of the Company, and (iii) certain other Grantees
designated by the Committee or the Board to be subject to the terms of this
Section 7(d) (such designated Grantees together with Officers and non-employee
directors are referred to collectively as “Senior Grantees”). The Committee or
the Board, in its sole discretion, may cancel, rescind, forfeit, suspend or
otherwise limit or restrict any unexpired Award at any time if the Senior
Grantee engages in “Detrimental Activity” (as defined below). Furthermore, in
the event a Senior Grantee engages in Detrimental Activity at any time prior to
or during the six months after any exercise of an Award, lapse of a restriction
under an Award or delivery of Common Stock pursuant to an Award, such exercise,
lapse or delivery may be rescinded until the later of (i) two years after such
exercise, lapse or delivery or (ii) two years after such Detrimental Activity.
Upon such rescission, the Company at its sole option may require the Senior
Grantee to (i) deliver and transfer to the Company the shares of Stock received
by the Senior Grantee upon such exercise, lapse or delivery, (ii) pay to the
Company an amount equal to any realized gain received by the Senior Grantee from
such exercise, lapse or delivery, (iii) pay to the Company an amount equal to
the market price (as of the exercise, lapse or delivery date) of the Stock
acquired upon such exercise, lapse or delivery minus the respective price paid
upon exercise, lapse or delivery, if applicable or (iv) pay the Company an
amount equal to any cash awarded with respect to an Award. The Company shall be
entitled to set-off any such amount owed to the Company against any amount owed
to the Senior Grantee by the Company. Further, if the Company commences an
action against such Senior Grantee (by way of claim or counterclaim and
including declaratory claims), in which it is preliminarily or finally
determined that such Senior Grantee engaged in Detrimental Activity or otherwise
violated this Section 7(d), the Senior Grantee shall reimburse the Company for
all costs and fees incurred in such action, including but not limited to, the
Company’s reasonable attorneys’ fees. As used in this Section 7(d), “Detrimental
Activity” shall include: (i) the failure to comply with the terms of the Plan or
Award Terms; (ii) the failure to comply with any term set forth in the Company’s
Key Employee Agreement (irrespective of whether the Senior Grantee is a party to
the Key Employee Agreement); (iii) any activity that results in termination of
the Senior Grantee’s employment for Cause; (iv) a violation of any rule, policy,
procedure or guideline of the Company; or (v) the Senior Grantee being convicted
of, or entering a guilty plea with respect to a crime whether or not connected
with the Company.

(e) Taxes. The Company or any Subsidiary or Affiliate is authorized to withhold
from any Award granted, any payment relating to an Award under the Plan,
including from a distribution of Stock, or any other payment to a Grantee,
amounts of withholding and other taxes due in connection with any transaction
involving an Award, and to take such other action as the Committee may deem
advisable to enable the Company and Grantees to satisfy obligations for the
payment of withholding taxes and other tax obligations relating to any Award.
This authority shall include authority to withhold or receive Stock or other
property and to make cash payments in respect thereof in satisfaction of a
Grantee’s tax obligations; provided, however, that the amount of tax withholding
to be satisfied by withholding Stock shall be limited to the minimum amount of
taxes, including employment taxes, required to be withheld under applicable
federal, state and local law.

 

11



--------------------------------------------------------------------------------

(f) Stockholder Approval; Amendment and Termination. The Plan shall take effect
on the Adoption Date, subject to the requisite approval of a majority of the
stockholders of the Company, which approval must occur within twelve (12) months
of the date that the Plan is adopted by the Board. If such approval has not been
obtained within the twelve (12) month period, all Awards previously granted,
exercised or purchased under the Plan shall be rescinded, canceled and become
null and void. The Board may amend, alter or discontinue the Plan and
outstanding Awards thereunder, but no amendment, alteration, or discontinuation
shall be made that would impair the rights of a Grantee under any Award
theretofore granted without such Grantee’s consent, or that without the approval
of the stockholders (as described below) would, except in the case of an
adjustment as provided in Section 5, increase the total number of shares of
Stock reserved for the purpose of the Plan. In addition, stockholder approval
shall be required with respect to any amendment with respect to which
shareholder approval is required under the Code, the rules of any stock exchange
on which Stock is then listed or any other applicable law. Unless earlier
terminated by the Board pursuant to the provisions of the Plan, the Plan shall
terminate on the tenth anniversary of (i) its Adoption Date or (ii) the date the
Plan is approved by a majority of the stockholders of the Company, whichever is
earlier. No Awards shall be granted under the Plan after such termination date.

(g) No Rights to Awards; No Stockholder Rights. No Grantee shall have any claim
to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Grantees. No Grantee shall have any right to payment
or settlement under any Award unless and until the Committee or its designee
shall have determined that payment or settlement is to be made. Except as
provided specifically herein, a Grantee or a transferee of an Award shall have
no rights as a stockholder with respect to any shares covered by the Award until
the date of the issuance of such shares.

(h) Unfunded Status of Awards. The Plan is intended to constitute an “unfunded”
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Grantee pursuant to an Award, nothing contained in the Plan or any
Award shall give any such Grantee any rights that are greater than those of a
general creditor of the Company.

(i) No Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, other Awards, or other property shall be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.

(j) Regulations and Other Approvals.

 

  (i) The obligation of the Company to sell or deliver Stock with respect to any
Award granted under the Plan shall be subject to all applicable laws, rules and
regulations, including all applicable federal and state securities laws, and the
obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Committee.

 

  (ii)

Each Award is subject to the requirement that, if at any time the Committee
determines, in its absolute discretion, that the listing, registration or
qualification of Stock issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or

 

12



--------------------------------------------------------------------------------

 

the consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the grant of an Award or the
issuance of Stock, no such Award shall be granted or payment made or Stock
issued, in whole or in part, unless listing, registration, qualification,
consent or approval has been effected or obtained free of any conditions not
acceptable to the Committee.

 

  (iii) In the event that the disposition of Stock acquired pursuant to the Plan
is not covered by a then current registration statement under the Securities Act
of 1933, as amended (the “Securities Act”), and is not otherwise exempt from
such registration, such Stock shall be restricted against transfer to the extent
required by the Securities Act or regulations thereunder, and the Committee may
require a Grantee receiving Stock pursuant to the Plan, as a condition precedent
to receipt of such Stock, to represent to the Company in writing that the Stock
acquired by such Grantee is acquired for investment only and not with a view to
distribution.

(k) Section 409A. This Plan is intended to comply and shall be administered in a
manner that is intended to comply with Section 409A of the Code and shall be
construed and interpreted in accordance with such intent. To the extent that an
Award, issuance and/or payment is subject to Section 409A of the Code, it shall
be awarded and/or issued or paid in a manner that will comply with Section 409A
of the Code, including proposed, temporary or final regulations or any other
guidance issued by the Secretary of the Treasury and the Internal Revenue
Service with respect thereto. Any provision of this Plan that would cause an
Award, issuance and/or payment to fail to satisfy Section 409A of the Code shall
have no force and effect until amended to comply with Code Section 409A (which
amendment may be retroactive to the extent permitted by applicable law).

(l) Governing Law. The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the State of Delaware without
giving effect to the conflict of laws principles thereof. Notwithstanding
anything to the contrary herein, the Committee, in order to conform with
provisions of local laws and regulations in foreign countries in which the
Company or its Subsidiaries operate, shall have sole discretion to (i) modify
the terms and conditions of Awards made to Grantees employed outside the United
States, (ii) establish sub-plans with modified exercise procedures and such
other modifications as may be necessary or advisable under the circumstances
presented by local laws and regulations,; and (iii) take any action which it
deems advisable to obtain, comply with or otherwise reflect any necessary
governmental regulatory procedures, exemptions or approvals with respect to the
Plan or any sub-plan established hereunder.

 

13